Citation Nr: 1512010	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  12-31 046A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for psychiatric disability, to include posttraumatic stress disorder (PTSD), anxiety disorder, and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The record before the Board consists of the Veteran's paper claims file and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

Initially, the Board notes that the RO has limited its consideration to the issue of entitlement to service connection for PTSD.  The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has accordingly recharacterized the issue on appeal as reflected on the title page.  

Because the Board has expanded the issue on appeal, the Veteran must be provided appropriate notice in response to the claim for service connection for psychiatric disability other than PTSD.  

The Veteran contends that service connection is warranted for his psychiatric disability because it is related to his military service.  His DD 214 confirms that he served with an artillery unit in the Republic of Vietnam during his period of active duty.  He has attributed the claimed psychiatric disorder to stressors that occurred during his service in Vietnam, to include his battalion frequently coming under mortar and rocket attacks that resulted in the death and/or wounding of fellow service members, some of which were his friends; being in close proximity when a member of his unit was wounded during a rocket attack; and witnessing Vietnamese people being killed by their own countrymen.  

VA treatment records document the Veteran's report of experiencing stressors during his Vietnam service, to include being in combat, and show a diagnosis of PTSD in November 2010.  Additional VA medical records reflect a diagnosis of anxiety disorder.

The Veteran underwent a PTSD VA examination in July 2011, and the examiner noted the Veteran's report of experiencing stressors related to his Vietnam service.  Following the psychiatric evaluation, the examiner stated that the Veteran appeared to meet the PTSD stressor criteria based on his report of military stressors and his reaction to the stressors at that time that they occurred.  However, the examiner concluded that the Veteran did not meet the Diagnostic and Static Manual, Fourth  Edition (DSM-IV) criteria for a PTSD diagnosis without offering any discussion as to why the criteria for a PTSD diagnosis were not met or any attempt to reconcile the November 2010 PTSD diagnosis.  

The July 2011 examiner confirmed the anxiety disorder diagnosis and opined that the condition was not directly related to the Veteran's military stressors or experiences.  It was the examiner's opinion that the Veteran's symptoms did not appear to be related to his fear of hostile military or terrorist activity and his anxiety did not appear to be directly caused by or related to his military service in any way.  The examiner based this opinion, in part, on his conclusion that the Veteran appeared to cope with the occurrence of his military stressors "rather well" and that his stressors did not have any impact on his current psychological functioning.  This conclusion that the Veteran was doing "well," contradicts the Veteran's earlier reports made during his VA mental health treatment sessions of experiencing psychiatric symptoms that included increased irritability, difficulty sleeping, depression, and anger.  Thus, it does not appear that the examiner gave adequate consideration to all of the medical evidence of record with regards to the Veteran's reported symptomatology in rendering the opinion as to whether the Veteran's anxiety is related to his military service.

Given the deficiencies found in the July 2011 examination report, the Veteran must be afforded a new VA examination to determine the exact nature of his psychiatric diagnoses and whether any diagnosed disorder is related to his military service.  

Moreover, since a remand is required in this case, development to obtain any outstanding records pertinent to the claim should be completed.

Finally, the Veteran has not been provided adequate notice as to the evidence necessary to substantiate a claim of service connection for PTSD based on fear of hostile military or terrorist activity under 38 C.F.R. § 3.304(f)(3) (2014) and must be provided corrective notice on remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC must provide the Veteran with all required notice in response to the claim for service connection for psychiatric disability other than PTSD and notice regarding establishing service connection for PTSD pursuant to 38 C.F.R. § 3.304(f)(3).

2.  The RO or the AMC should undertake development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Then, the Veteran should be afforded an examination by a VA psychiatrist or psychologist who has not previously examined the Veteran to determine the etiology of all acquired psychiatric disorders present during the period of the claim.

All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  Based on the review of the Veteran's pertinent history and the examination results, the examiner should identify all acquired psychiatric disorders that have been present during the period of the claim.  A diagnosis of PTSD, to include as due at least in part to fear of hostile military or terrorist action during active service, should be confirmed or ruled out.  If the examiner determines PTSD has not been present during the period of the claim, he/she should explain why a diagnosis of PTSD is not warranted.  In this regard, the examiner should fully discuss all relevant evidence, to specifically include the PTSD diagnosis reflected in the Veteran's November and December 2010 VA mental health outpatient records.  If PTSD is diagnosed the examiner should identify the elements supporting the diagnosis.

With respect to each acquired psychiatric disorder, other than PTSD, that has been present during the period of the claim, the examiner should state an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that such disorder originated in service or is otherwise etiologically related to service.

A complete rationale for all proffered opinions must be provided.  If the examiner is unable to provide any required opinion, he/she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




